Case 1:18-cv-03350-CMA-NYW Document 1 Filed 12/28/18 USDC Colorado Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  Civil Action No.___________________________

  JENNY-BETH DILLS,

        Plaintiff,

  v.

  ROCKY MOUNTAIN EYE CENTER, Inc.

        Defendant.


                            COMPLAINT AND JURY DEMAND



        Plaintiff, by and through undersigned counsel, files this Complaint against Rocky

  Mountain Eye Center. (“RMEC”)



                                         PARTIES

  1.    Plaintiff Jenny Beth Dills (“Ms. Dills”) is a Colorado resident who currently resides

  in Boulder County, Colorado.

  2.    Defendant RMEC is a Colorado corporation that at all times relevant to the

  allegations in this complaint was a person within the meaning of 42 U.S.C. § 2000e(a)

  and an employer within the meaning of 42 U.S.C. § 2000e(b).


                                 JURISDICTION AND VENUE




                                              1
Case 1:18-cv-03350-CMA-NYW Document 1 Filed 12/28/18 USDC Colorado Page 2 of 12




  3.     Jurisdiction is proper in this Court pursuant 42 U.S.C. §§ 2000e-5(f)(3) and 28

  U.S.C. § 1331 and pursuant to the Americans with Disabilities Act of 1990 (ADA), as

  amended, 42 U.S.C. 126 § 12101 et seq.

  4.     Venue is proper pursuant to 28 U.S.C. § 1391(b) as Defendant is located in the

  District and the events giving rise to this suit occurred in the District of Colorado.


                               ADMINISTRATIVE PROCEDURES

  5.     Ms. Dills timely filed a charge of discrimination against Defendant with the

  Colorado Civil Rights Division (“CCRD”) (CCRD No. FE-2018312757) and with the

  United States Equal Employment Opportunity Commission (“EEOC”)(EEOC No. 32A-

  2017-00647).

  6.     The CCRD issued a “Notice of the Right to Sue” on October 2, 2018.

  7.     This action has been timely commenced within ninety (90) days of Ms. Dills’

  receipt of the “Notice of the Right to Sue.”

  8.     Therefore, Ms. Dills has complied with all jurisdictional, administrative and legal

  prerequisites to filing this action.


                                    SPECIFIC ALLEGATIONS

  9.     Defendant RMEC is a comprehensive family eye center with nine locations in

  southern Colorado and northern New Mexico. Defendant employs about 170 people

  including board certified ophthalmologists and optometrists who diagnose, treat and

  prevent diseases of the eye. Defendant also performs vision exams and prescribe vision

  correction products including eyeglasses, contact lenses and LASIK vision correction

  surgery.




                                                 2
Case 1:18-cv-03350-CMA-NYW Document 1 Filed 12/28/18 USDC Colorado Page 3 of 12




  10.    On August 30, 2016, Ms. Dills began her employment with RMEC as a

  Ophthalmic Assistant (AKA Ophthalmic Technician).

  11.    Throughout her employment, Ms. Dills’ job duties including assisting the doctors

  in patient care, patient “work-ups”, communicating with patients regarding follow up

  care, performing refractions, lensometry, karatomery, muscle tests and the like.

  12.    During her employment, Ms. Dills’ performed her duties sufficiently and was

  disciplined once, for a poor reaction to overhearing a supervisor talking negatively about

  her.

  13.    Ms. Dills had no attendance issues prior to taking leave.

  14.    In an effort to continue her education, on January 30, 2017, Ms. Dills passed the

  Joint Commission on Allied Health Personnel in Ophthalmology exam, becoming a

  Certified Ophthlamic Assistant.

  15.    Sometime in December 2016, Ms. Dills suffered a panic attack while at work.

  16.    Ms. Dills had previously been diagnosed with Post Traumatic Stress Disorder

  (“PTSD”) and Generalized Anxiety Disorder (“GAD”).

  17.    Realizing that she needed treatment, Ms. Dills contacted Human Resources

  (“HR”) on March 30, 2017 to ask RMEC’s policy on leave surrounding a potential ADA

  covered condition.

  18.    Ms. Dills returned to HR on April 5, 2017 and spoke to Rhonda Mitchell about

  taking leave and any paperwork that might be needed for a reasonable accommodation

  of her health conditions.

  19.    RMEC sent paperwork to Ms. Dills’ therapist at Associates for PsycoTherapy

  (“APT”) on April 6, 2017.




                                              3
Case 1:18-cv-03350-CMA-NYW Document 1 Filed 12/28/18 USDC Colorado Page 4 of 12




  20.    Ms. Dills took approved leave to deal with her PTSD and GAD from April 10,

  2017 through April 23, 2017.

  21.    While Ms. Dills was on leave, RMEC received her completed request for a

  reasonable accommodation. This paperwork was completed by Dr. Thomas Tafoya at

  APT.

  22.    Dr. Tafoya suggested as a reasonable accommodation that after the period of

  leave, Ms. Dills be placed on a reduced schedule that included a 4 day or 32 hour work

  week, 4 hour maximum work up schedule and a limit of 2 days a week in triage. There

  was also a provision that allowed Ms. Dills to drive her own car when she was

  scheduled at locations other than her home location. RMEC would not be responsible

  for mileage.

  23.    The initial period of accommodation began on April 24, 2017 and had a tentative

  end date of May 22, 2017 with a required re-evaluation on or near May 22, 2017.

  24.    RMEC agreed to this reasonable accommodation.

  25.    While she was on leave, Ms. Dills requested short-term disability paperwork from

  RMEC.

  26.    On April 25, 2017, Ms. Dills returned to work and immediately began showing

  symptoms of her conditions.

  27.    On April 25, 2017, Ms. Dills went to Rhonda Mitchell in HR and complained that

  several co-workers were talking about her and her health condition behind her back.

  28.    On May 3, 2017, Ms. Dills misread the work schedule and thought she was off

  work. She was told by her supervisor to stay at home.




                                             4
Case 1:18-cv-03350-CMA-NYW Document 1 Filed 12/28/18 USDC Colorado Page 5 of 12




  29.    On May 11, 2017, Ms. Dills’ manager, Bridget Gonzalez, and HR’s Rhonda

  Mitchell coached Ms. Dills about tardies at work. Ms. Dills had clocked in late on May 8

  and May 11. During that meeting, Ms. Dills requested additional training.

  30.    On May 17, 2017, Ms. Dills went to HR and complained that she was frustrated

  with RMEC and some of her co-workers.

  31.    Earlier that day, one of her co-workers, Rochelle Redinger, said, “Snitches get

  Stitches,” as Ms. Dills walked by.

  32.    The next day, May 18, 2017, Ms. Dills contacted managers Josette Abron and

  Bridget Gonzalez and stated that she needed to additional time off work and information

  about short-term disability.

  33.    After work, Ms. Dills approached her direct supervisor Brigdet Gonzalez in the

  RMEC parking lot again regarding leave and short term disability.

  34.    Ms. Dills was told that she would have to speak to HR on May 19, 2017.

  35.    On May 19, 2017, Ms. Dills arrived at RMEC to meet with HR at 8 am, which was

  the next time that Ms. Mitchell was available.

  36.    Ms. Dills spoke to Rhonda Mitchell about the need for additional leave and short-

  term disability to address her medical condition.

  37.    Before she could address Ms. Dills’ leave request, Ms. Mitchell found that

  manager Bridget Gonzalez made the decision to allow Ms. Dills time off for personal

  reasons.

  39.    The time off was scheduled from May 19, 2017 through May 30, 2017.




                                              5
Case 1:18-cv-03350-CMA-NYW Document 1 Filed 12/28/18 USDC Colorado Page 6 of 12




  38.     While Ms. Dills was in HR, Ms. Mitchell told her that, “she really needed to think

  about working at RMEC as it seems sic she does not enjoy it and has issues with most

  people she comes in contact with.”

  39.    Ms. Mitchell also told Ms. Dills that she needed additional paperwork from her

  therapist.

  40.    Ms. Mitchell further questioned Ms. Dills about returning to work without

  restrictions.

  41.    RMEC referred to Ms. Dills’ reasonable accommodation as a “restriction.”

  42.    Ms. Dills explained that she did not see the APT therapist until May 25.

  43.    Ms. Mitchell noted that Ms. Dills would be out of town on the date of her

  appointment.

  44.    Ms. Mitchell told Ms. Dills that RMEC needed the additional paperwork from her

  therapist to grant an additional leave period.

  45.    Ms. Mitchell also told Ms. Dills that she would need to be on leave for 30 days

  before she would qualify for short-term disability.

  46.    Ms. Dills attempted to contact her therapist after speaking to Ms. Mitchell and

  was told the therapist was out of the office until May 25, 2017.

  47.    Ms. Mitchell then contacted an attorney connected to RMEC to discuss Ms. Dills

  and her accommodations and the RMEC disciplinary process.

  48.    On May 25, 2017, Ms. Mitchell emailed several managers and RMEC

  administration regarding a phone call she received from Ms. Dills stating that the

  therapist at APT had released her to return to work.

  49.    During the call, Ms. Mitchell requested a written release from Ms. Dills therapist.




                                               6
Case 1:18-cv-03350-CMA-NYW Document 1 Filed 12/28/18 USDC Colorado Page 7 of 12




  50.    The same day Ms. Dills sent a text to her supervisor Brigdet Gonzalez asking for

  her schedule for the following week.

  51.    Ms. Gonzalez sent a copy of the schedule to Ms. Dills and asked about Ms. Dills

  returning to work restriction free. Ms. Gonzalez told Ms. Dills to bring paperwork from

  her       doctor       regarding       the       lack      of      work        restrictions.

  52.    On May 30, 2017, Ms. Dills returned to work at RMEC. She was scheduled to

  work at the Southside clinic.

  53.    Southside clinic was not Ms. Dills home clinic.

  54.    On May 31, 2017, a complaint came into RMEC’s HR office regarding Ms. Dills

  work at the Southside clinic.

  55.    That day, Ms. Dills was called into the HR office to meet with Rhonda Mitchell,

  supervisor Josette Abron and manager Bridget Gonzalez.

  56.    During the meeting the three women “confronted” Ms. Dills about the allegations

  in the complaint filed against her.

  57.    Specifically, RMEC staff wanted to know if Ms. Dills had refused to help when

  she was asked to by co-workers. They also wanted to know if she had painted her

  nails, why she did not work up as many charts as the two other techs and if she took a

  call around 3pm.

  58.    Ms. Dills denied that she declined to help other RMEC techs on May 30, 2017.

  59.    Ms. Dills admitted to fixing a spot on her nails during her lunch break and she

  admitted to taking the time to call her therapist during a down time. Ms. Dills stated that

  she was attempting to get the paperwork RMEC had previously requested from her and

  the therapist regarding her reasonable accommodations.




                                               7
Case 1:18-cv-03350-CMA-NYW Document 1 Filed 12/28/18 USDC Colorado Page 8 of 12




  60.    Rhonda Mitchell was able to determine that Ms. Dills worked up approximately

  half the number of patients as other techs on duty during the 8-hour period she was

  scheduled.

  61.    The amount of patients worked up by Ms. Dills was in line with her reasonable

  accommodation.

  62.    Ms. Dills was sent home while Rhonda Mitchell, Bridget Gonzalez and Josette

  Abron made a decision about her employment.

  63.    At 11:30 am, Ms. Dills was called back to RMEC’s HR office and told that she

  was being terminated from RMEC for unprofessional behavior (which included

  unexplained unprofessional behavior, rudeness towards co-workers and not working up

  an appropriate of patients).

  64.    The meeting became hostile.

  65.    During the termination, Ms. Dills stated that she had not been released from her

  reasonable accommodations.

  66.    RMEC had not received any paperwork from either Ms. Dills or APT regarding

  Ms. Dills release from accommodations.

  67.    Ms. Dills also felt her termination was in retaliation for her reporting co-workers

  and doctors for doing things that violated HIPPA and and put patients in harms way.

  68.    Ms. Dills timely filed a claim for unemployment benefits. Benefits were denied

  initially, but Ms. Dills appealed.

  69.    On July 17, 2017, a hearing was held by the Colorado Department of Labor and

  Employment’s Division of Unemployment Insurance (“CDLE”)




                                              8
Case 1:18-cv-03350-CMA-NYW Document 1 Filed 12/28/18 USDC Colorado Page 9 of 12




  70.    CDLE found that RMEC terminated Ms. Dills because they believed she was

  rude to co-workers and failed to “work up” a sufficient number of patients.

  71.     CDLE determined that RMEC failed to observe Ms. Dills ADA restrictions on

  May 30, 2017 and that RMEC failed to meet its burden to prove that Ms. Dills was

  discharged for a disqualifying reason.

  72.    RMEC did not appeal CDLE’s decision.

  73.    Ms. Dills timely filed a charge of discrimination with the Colorado Civil Rights

  Division.



                                     FIRST CLAIM
               Americans with Disabilities Act of 1990 (ADA), as amended,
                  42 U.S.C. 126 § 12101 et seq. (Disparate Treatment)

  74.    Ms. Dills hereby incorporates by reference all previous paragraphs as though

  fully set forth herein.

  75.    A disparate treatment claim arises when an employer takes adverse action,

  including termination, against an employee because of her disability.

  76.    Ms. Dills’s PTSD and GAD diagnosis and treatment was known to the Defendant.

  77.    Ms. Dills’ PTSD and GAD medical conditions substantially limited one or more of

  her major life activities, including, but not limited to, working, concentrating, eating,

  sleeping, and caring for herself.

  78.    Ms. Dills was able to perform the essential functions of her position with

  reasonable accommodations.

  79.    At all relevant times, Ms. Dills was a qualified individual with a known or

  perceived disability so defined by the ADA.




                                                9
Case 1:18-cv-03350-CMA-NYW Document 1 Filed 12/28/18 USDC Colorado Page 10 of 12




   80.     Defendant took adverse action against Ms. Dills due to her disability, including

   effectively denuding her request for a reasonable accommodation in the form of the

   schedule provided by her therapist and terminating her for not performing outside of her

   accommodations.

   81.     Based on information and belief, Defendant accommodated other employees

   when necessary.

   82.     Defendant intentionally engaged in unlawful employment practices and policies in

   violation of the Americans with Disabilities Act of 1990, when it took adverse

   employment actions against Ms. Dills, including termination.

   83.     Defendant’s actions complained of herein were intentional and done with malice

   or with reckless indifference to Ms. Dills federally protected rights.

   84.     As a result of Defendant’s unlawful employment practices, Ms. Dills has suffered

   economic and non-economic damages including, but not limited to, severe emotional

   distress, mental pain and suffering, inconvenience and loss of income.


                                     SECOND CLAIM
                 Americans with Disabilities Act of 1990 (ADA, as amended,
                              42 U.S.C. 126 § 12101 et seq.,
                                (Failure to Accommodate)

   85.     Ms. Dills hereby incorporates by reference all previous paragraphs as through

   fully set forth herein.

   86.     A failure to accommodate claim arises under the ADA when an employer fails to

   meet its legal obligation to reasonably accommodate an employee with a known

   disability.




                                                10
Case 1:18-cv-03350-CMA-NYW Document 1 Filed 12/28/18 USDC Colorado Page 11 of 12




   87.      At all relevant times, Ms. Dills was a qualified individual with a known or

   perceived disability as defined by the ADA.

   88.      Defendant knew of Ms. Dills’ qualifying disability of PTSD/GAD and treatment.

   89.      Ms. Dills requested a reasonable accommodation in the form a reduced work

   schedule.

   90.      Defendant failed to fully engage in the interactive process by prematurely

   requiring a return to work without restrictions.

   91.      Defendant denied Ms. Dills request for reasonable accommodation by

   terminating her employment.

   92.      Defendant intentionally engaged in unlawful employment practices or policies in

   violation of the Americans with Disabilities Act of 1990 by taking adverse employment

   actions in retaliation for her complaints of discrimination.

   93.      Defendant’s actions against Ms. Dills were intentional and done with malice or

   with reckless indifference to her rights.

   94.      As a result of the Defendant’s unlawful employment practices, Ms. Dills has

   suffered economic and non-economic damages including, but not limited to, severe

   emotional distress, mental pain and suffering, inconvenience and loss of income.


            WHEREFORE, for the reasons stated above, Ms. Dills respectfully requests that

   this Honorable Court enter a judgment for Ms. Dills as follows:


         a. An award of actual damages in the amount to be determined at trial, including

            lost wages, and




                                                 11
Case 1:18-cv-03350-CMA-NYW Document 1 Filed 12/28/18 USDC Colorado Page 12 of 12




      b. Non-economic damages for emotional distress, mental pain and suffering,

         inconvenience, emotional stress, fear, anxiety, embarrassment, humiliation, back

         pay and front pay;

      c. An award of exemplary or punitive damages;

      d. An award of reasonable attorneys’ fees and costs;

      e. An award of Ms. Dills pre-and post-judgment interest; and

      f. Ordering such other and further relief as this Court deems just and proper.


                                      JURY DEMAND

         Ms. Dills hereby demands a jury on all issues so triable.



   Respectfully submitted this 28th Day of December 2018.


                                           By:     /s/ Tasha A. Steward______
                                                   Tasha A. Steward
                                                   Law Office of Tasha Steward, LLC
                                                   3570 E. 12th Ave
                                                   Denver, CO 80206
                                                   Phone: (720) 772-6145
                                                   Facsimile: (720) 815-3884
                                                   Email: tsteward@tstewardlaw.com




                                              12
